Citation Nr: 0942799	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-19 250	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the statement of the case, issued in May 2007, 
indicates the Veteran's instant claim was received in 
November 2005, a careful review of the claims file reveals 
that an earlier claim to reopen the claim for service 
connection for chronic bronchitis, received in March 2001, 
was not addressed prior to the June 2006 rating decision 
currently on appeal.  Therefore, the Board finds that the 
Veteran's current claim to reopen was filed in March 2001.  
During the pendency of the Veteran's appeal, the criteria for 
what constitutes new and material evidence has been amended.  
Because his request was initiated prior to August 29, 2001, 
the amended version of 38 C.F.R. § 3.156(a) is not for 
application in this case.  Compare 38 C.F.R. § 3.156(a) 
(2009) with 38 C.F.R. § 3.156(a) (2001).  

The Board also notes that during the pendency of the 
Veteran's appeal, the Court, in Kent. v. Nicholson, 20 Vet. 
App. 1 (2006), established significant new requirements with 
respect to the content of VA's duty to assist notice which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a claim may be affected by the evidence 
that was of record at the time that the prior claim was 
finally denied.  

Unfortunately, the Veteran was never provided a copy of the 
version of the criteria for what constitutes new and material 
evidence applicable in his claim filed prior to August 29, 
2001.  Likewise, the VCAA notices provided in March 2006 and 
October 2007, address only the new and material evidence 
criteria effective since August 29, 2001, which is not 
applicable in this case.  The Veteran should be provided 
notice of the appropriate criteria for what constitutes new 
and material evidence in his case and the evidence and 
information necessary to reopen the claim in compliance with 
Kent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send a revised notice 
letter regarding the request to reopen the 
claim for service connection for chronic 
bronchitis.  The notice letter must 
describe the elements necessary to 
establish service connection for chronic 
bronchitis, must explain the definition of 
new and material evidence prior to August 
29, 2001, and must describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connect that were found 
insufficient in the previous denial of 
service connection.  Kent. v. Nicholson, 
20 Vet. App. 1 (2006).  In particular, the 
notice must inform the Veteran of the 
element missing necessary to substantiate 
the claim for service connection.

2.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, a 
supplemental statement of the case (SSOC) 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



